Case 9:20-cv-00192-RC-KFG Document 7 Filed 01/06/21 Page 1 of 2 PageID #: 13



                              **NOT FOR PRINTED PUBLICATION**


                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

JOSEPH WAYNE HILL                                  §

VS.                                                §     CIVIL ACTION NO. 9:20-CV-192

LORIE DAVIS                                        §

                            ORDER ACCEPTING THE MAGISTRATE
                          JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff Joseph Wayne Hill, a prisoner confined at the Eastham Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983 against Lorie Davis.

           The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge has submitted a Report and Recommendation of United States Magistrate

Judge. The Magistrate Judge recommends dismissing this civil rights action without prejudice

pursuant to Federal Rule of Civil Procedure 41(b).

           The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties.
Case 9:20-cv-00192-RC-KFG Document 7 Filed 01/06/21 Page 2 of 2 PageID #: 14



                          **NOT FOR PRINTED PUBLICATION**

                                           ORDER

       The findings of fact and conclusions of law of the Magistrate Judge are correct, and the

report of the Magistrate Judge (document no. 5) is ACCEPTED. A final judgment will be

entered in this case in accordance with the Magistrate Judge’s recommendation.

              So ORDERED and SIGNED, Jan 06, 2021.


                                                               ____________________
                                                               Ron Clark
                                                               Senior Judge




                                               2
